DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrocardiographic waveform measurement section (claims 6-7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Yuusuke (JP 03207346A).
JP 03207346A

    PNG
    media_image1.png
    577
    649
    media_image1.png
    Greyscale

JP 03207346A - Figure 1
[Examiner note: excerpts of disclosure have been slightly modified from an English machine translation for clarity].


Figure is 1, CT scanner of this invention relating to one example of a block diagram showing the configuration. The gantry 1, X-ray tube 3 and X-ray detector 5 is supported to rotate, rotating them while scanning a patient (not shown) … The data collecting section 9, collects the data sent from the detector 5 … memory 11 … data comparison judging section 13 … captured data, reference data stored in the memory 11 and calculated result are compared with a preset threshold. Furthermore, the data comparison section 13, based on the comparison result, determines (whether) a desired photographing position has been reached and is transmitted by the system control unit 17.






    PNG
    media_image2.png
    965
    419
    media_image2.png
    Greyscale

JP 03207346A - Figure 2

Fig. 2 Summary
101 - Initial photographing position.
103 - Scanning initiated (e.g. from chest to abdomen).
105 - Data collected at detector and stored in memory.
107 - Scanning proceeds along scan path and data is collected and stored.
109 - Position detection section (Fig.1 - 15, above) provides comparison section (Fig.1 - 13, above) with data, along with (image) data from data collection section (Fig.1 - 9, above) and detector (Fig.1 - 5, above).
111-113 - Operational results are compared against a threshold.
115-117 - calculated values determine whether photographing continues (arrow to 107) or whether a threshold is met, initiating a photographing stop signal from the control system.
[Examiner note: the above is a paraphrased summary of the flow chart (Fig. 2 - Left) and the English machine translation of the disclosure.]


As per claims 1, 2, 4 and 8, Yuusuke discloses an X-ray CT apparatus and corresponding control method comprising:
a gantry (1), an X-ray source (3) and X-ray detector (5);
a bed on which a patient is placed (not shown above)
an image generator (9);
a storage unit (11
a region extraction unit (15)
a comparison determination unit (13) that determines whether or not a scan position has arrived at a scan end position based on comparison between a region ratio calculated using the region and threshold value (see for example, Figs and excerpts shown above; see also Fig. 3A, 3B illustrating regions, not shown above; see also original Japanese text and/or English machine translation) [Examiner note(s): a) apparatus and method claims are treated concurrently for brevity, as apparatus/ component functionality coincides with the claimed control method; b) apparatus components are identified for clarity. It is understood that the recited image generator, storage unit, region extraction unit and comparison unit may be envisioned within a single hardware device and/or the recited components may possess multiple functionalities via programmable logics etc.] 
As per claim 2, Yuusuke discloses an X-ray CT apparatus, wherein the storage unit holds respective threshold values for a bone and intracorporeal air as threshold values for a lung field, and wherein the region extraction unit extracts the bone and the intracorporeal air from the tomographic image generated during scanning (see for example, Figs. 3A, 3B, not shown above; see also discussion related to profile/reference data stored in storage (11)).
As per claim 4, Yuusuke discloses an X-ray CT apparatus wherein the image generator generates a volume image to the scan position, and generates an image in a plane orthogonal to a body axis of the subject, estimated by using the volume image, and wherein the region extraction unit extracts a region from the image (see for example, Figs. 3A, 3B, not shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuusuke (JP 03207346A).
As per claim 3, Yuusuke discloses an X-ray CT apparatus as recited in claim 1 but does not explicitly disclose an apparatus wherein the storage unit holds respective threshold values for a bone and extracorporeal air as threshold values for a head, and wherein the region extraction unit extracts the bone and the extracorporeal air from the tomographic image generated during scanning. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yuusuke such that the storage unit was configured to hold threshold values for a bone and extracorporeal air as threshold values for a head. One would have been motivated to make such a modification for the purpose of enabling the system to determine the end of a scan, starting from a head as suggested by Yuusuke (see for example, Figs and excerpts shown above; see also Figs. 3A, 3B).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 5, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray CT apparatus wherein the image generator generates a volume image to the scan position, and calculates a tilt angle of a body axis of the subject, estimated by using the volume image, and wherein the comparison determination unit determines whether or not the scan position has arrived at the scan end position by using a threshold value converted based on the tilt angle.
As per claim 6 and dependent claim 7, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray CT apparatus further comprising an electrocardiographic waveform measurement section that measures a heart phase upon scanning of the subject, wherein the comparison determination unit determines whether or not the scan position has arrived at the scan end position by using a threshold value obtained from a threshold value map, in which a threshold value by heart phase is determined in each scan position, by using the heart phase upon scanning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884